Citation Nr: 0620067	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  02-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis and 
bursitis of the joints.   
 
2.  Entitlement to service connection for bronchitis, to 
include as due to mustard gas.   
 
3.  Entitlement to service connection for sinusitis, to 
include as due to mustard gas.   
 
4.  Entitlement to service connection for residuals of a 
broken nose.   
 
5.  Entitlement to service connection for residuals of an 
injury to the face with bilateral eye disorders.   
 
6.  Entitlement to service connection for bilateral hearing 
loss.   
 
7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002, February 2004, September 
2004, and May 2005 RO rating decisions.  The August 2002 
decision denied service connection for arthritis and bursitis 
of the joints; bronchitis, to include as due to mustard gas; 
sinusitis, to include as due to mustard gas; and jungle rot 
of both feet.  

The February 2004 decision essentially denied service 
connection for residuals of a broken nose (with a deviated 
septum and breathing problems) and for residuals of an injury 
to the face with bilateral eye disorders.  The September 2004 
decision denied service connection for bilateral hearing loss 
(to include as secondary to residuals of a broken nose and to 
residuals of an injury to the face with bilateral eye 
disorders).  The May 2005 decision denied service connection 
for tinnitus.

The veteran provided testimony at personal hearings at the RO 
in June 2005 and September 2005.  At the September 2005 RO 
hearing, the veteran expressly withdrew the issue of 
entitlement to service connection for jungle rot of the feet.  
Therefore, that issue is no longer before the Board.  In 
March 2006, the veteran testified at a Board videoconference 
hearing.  

In a March 2002 statement, the veteran's representative 
raised the issue of entitlement to service connection for a 
back disability.  That issue is not on appeal before the 
Board and is referred to the RO for appropriate action.  

The present Board decision addresses the issues of 
entitlement to service connection for arthritis and bursitis 
of the joints and for bronchitis, to include as due to 
mustard gas.  The issues of entitlement to service connection 
for sinusitis, to include as due to mustard gas; residuals of 
a broken nose; residuals of an injury to the face with 
bilateral eye disorders; bilateral hearing loss; and for 
tinnitus, are the subject at of the remand at the end of the 
decision.  


FINDINGS OF FACT

1.  The veteran's current arthritis and bursitis of the 
joints were not present during service or for years 
thereafter, and were not caused by any incident of service.  

2.  Exposure to mustard gas is not shown.  

3.  The veteran's current bronchitis was not present during 
service or for years thereafter, and was not caused by any 
incident of service.  


CONCLUSIONS OF LAW

1.  Arthritis and bursitis of the joints were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309 (2005).  

2.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R §§ 3.303, 3.316 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

I.  Arthritis and Bursitis of the Joints

The veteran had active service from May 1966 to May 1968.  
His service medical records show no complaints, findings, or 
diagnoses of arthritis, bursitis, or any specific joint 
problems.  On a medical history form at the time of the April 
1966 induction examination, the veteran checked that he had 
recurrent back pain.  The reviewing examiner noted that the 
veteran had occasional back pain.  The April 1966 objective 
induction examination report noted that the veteran's spine 
and other musculoskeletal systems were normal.  The March 
1968 objective separation examination report included 
notations that the veteran's upper extremities, lower 
extremities, and spine and musculoskeletal systems were 
normal.  Evaluations of the veteran during his period of 
service make no reference to any arthritis, bursitis, or 
joint problems.  These facts provide negative evidence 
against this claim.  

There is no evidence of arthritis and bursitis of the joints 
in the year after service, or for many years later.  The 
first post-service clinical reference to any possible 
arthritis, bursitis, or joint problems is no earlier than 
November 1970, more than two years after the veteran's 
separation from service, and the first evidence of any actual 
diagnosed arthritis of record is in December 1986 with the 
first evidence of any diagnosed bursitis of record in March 
1988, over two decades after the veteran's separation from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

A November "1970" VA treatment entry noted that noted that 
the veteran was seen for an ankle sprain.  The diagnosis was 
rule out ankle fracture.  It is unclear from the document 
whether the date is actually in 1970 or is related to the 
other treatment that the veteran received in November 1978.  
A November 1972 entry noted that the veteran reported that he 
had suffered burning pain in the heels of both feet for five 
years that had recently worsened.  A November 1972 X-ray 
report, as to both calcaneus bones, showed no bony pathology 
or bony spurs.  No diagnosis was provided.  A November 1978 
entry reported noted that the veteran's ankle was still 
swollen and that an X-ray showed no evidence of a fracture.  
Another November 1978 entry indicated that the veteran worked 
the previous day and that morning and that his ankle was 
better.  It was noted that there was tenderness at the left 
ankle.  No diagnosis was provided.  

A January 1981 VA treatment entry indicated that the veteran 
complained of pain in the left shoulder for two weeks with no 
history of trauma.  The diagnosis was tendinitis.  An April 
1986 treatment entry noted that a small nodule was seen below 
the left knee.  The diagnosis was possible sesamoid bone chip 
on the knee.  

A March 1988 treatment entry noted that the veteran reported 
that he could hardly move his left shoulder.  The diagnosis 
was possible tendobursitis of the left shoulder.  A March 
1988 entry indicated that the veteran complained pain in his 
right shoulder.  He also reported that he had a previous 
injection at his left shoulder and that he was diagnosed with 
bursitis.  The diagnoses were tendinitis, bursitis, of the 
right shoulder.  A December 1988 entry noted that the veteran 
was seen for migratory arthritis of the wrists, elbows, knees 
and right hip.  The diagnoses included migratory arthritis.  

Subsequent post-service private and VA treatment records 
showed treatment for arthritis of various joints.  Diagnoses 
included degenerative joint disease, osteoarthritis, and 
arthritis involving multiple joints.  

The Board notes that the medical records do not suggest that 
the veteran's current arthritis and bursitis of the joints 
are related to his period of service.  In fact, the probative 
medical evidence provides negative evidence against this 
finding, indicating that the veteran's current arthritis and 
bursitis of the joints began many years after his period of 
service, without relationship to any incident of service.  As 
a whole, the Board must find that the post-service medical 
records supply negative evidence against this claim.  

The veteran has alleged in statements and testimony on appeal 
that his current arthritis and bursitis of the joints had 
their onset in service.  However, the veteran as a layman, is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the veteran's current arthritis and bursitis of the 
joints began many years after his period of service and were 
not caused by any incident of service.  The Board concludes 
that arthritis and bursitis of the joints were neither 
incurred in nor aggravated by service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

II.  Bronchitis

Service connection may be established for certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are:  chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer, 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are:  chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma, or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection under these provisions will not 
be established if the claimed condition is due to the 
veteran's own willful misconduct, or if there is affirmative 
evidence that establishes a non-service-related intervening 
condition or event as the cause of the condition.  38 C.F.R. 
§ 3.316.  

The veteran had active service from May 1966 to May 1968.  A 
May 2002 response from the National Personnel Records Center 
(NPRC) indicated that there were no records indicating that 
the veteran had any exposure to mustard gas/lewisite.  As 
there is no proven mustard gas exposure in service, the legal 
provisions on conditions related to such exposure are 
inapplicable.  See 38 C.F.R. § 3.316.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of bronchitis.  Evaluations of the 
veteran during that time make no reference to bronchitis.  
These facts provide negative evidence against this claim.  

The first post post-service clinical evidence of bronchitis 
is in January 1975, many years after the veteran's separation 
from service.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  

A January 1975 VA treatment entry noted that the veteran was 
seen for bronchitis.  It was reported that he smoked and that 
he stated that he had suffered shortness of breath over the 
previous two months.  The diagnoses included possible chronic 
bronchitis and rule out tuberculosis.  

Subsequent post-service private and VA treatment records show 
treatment for bronchitis.  For example, a January 2003 VA 
treatment entry noted that the veteran had health problems 
including chronic bronchitis.  

The Board observes that the medical records do not suggest 
that any current bronchitis is related to the veteran's 
period of service.  In fact, the probative medical evidence 
provides negative evidence against this finding, indicating 
that the veteran's current bronchitis began many years after 
his period of service, without any relationship to any 
incident of service.  The post-service medical records supply 
negative evidence against this claim.  Additionally, as there 
is no proven mustard gas exposure in service, the legal 
provisions on conditions related to such exposure are 
inapplicable.  See 38 C.F.R. § 3.316.

The veteran has alleged in statements and in his testimony 
that any chronic bronchitis had its onset during his period 
of service.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent evidence demonstrates that the 
veteran's current bronchitis began months after his period of 
service and was not caused by any incident of service.  This 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for bronchitis, to include as due to 
mustard gas, must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in April 2002, a rating 
decision in August 2002, a statement of the case in November 
2002, and a supplemental statement of the case in August 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the December 2005 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  


ORDER

Service connection for arthritis and bursitis of the joints 
is denied.  

Service connection for bronchitis, to include as due to 
mustard gas, is denied.  


REMAND

The other issues on appeal are entitlement to service 
connection for sinusitis, to include as due to mustard gas; 
residuals of a broken nose; residuals of an injury to the 
face with bilateral eye disorders; bilateral hearing loss; 
and tinnitus.  

The veteran's service medical records indicate that on a 
medical history form at the time of the April 1966 induction 
examination, he checked that he had hearing loss, eye 
trouble, and sinusitis.  The reviewing examiner noted that 
the veteran had hearing loss in the right ear and moderate 
sinus problems.  The April 1966 objective induction 
examination report indicated audiological results that were 
indicative of right ear hearing loss disability as defined by 
38 C.F.R. § 3.385.  An April 1966 private physician statement 
noted that the veteran had an approximately 60 percent 
hearing loss in the right ear and a 30 percent hearing loss 
in the right ear on gross testing with both ears appearing 
normal.  

A March 1967 treatment entry noted that the veteran's nose 
and throat were stopped up.  It was noted that the veteran 
had chronic tonsillitis.  A June 1967 entry noted that the 
veteran was in an altercation and struck in the face, but 
that he denied loss consciousness.  It was reported that he 
complained of pain only over the left eye.  The examiner 
indicated that the veteran had a large swollen area over the 
left eye which was swollen shut as well as minimal swelling 
over the right eye.  It was noted that there was grating and 
abnormal mobility noted with a polyp at the bridge of the 
nose.  A June 1967 X-ray, as to the veteran's skull, revealed 
a smooth rounded density from the roof of the left maxillary 
sinus with no evidence of fluid within the maxillary sinus.  
It was reported that there also appeared to be some soft 
tissue density along the lateral wall of the left maxillary 
sinus and that such could represent retention cysts.  It was 
noted that it would be unusual for there to be an orbital 
floor fracture as there was no blood within the sinus that 
was visible.  A subsequent June 1967 X-ray report noted that 
there was no evidence of fracture through the floor of the 
left orbit or abnormality of the left maxillary sinus.  

On a medical history form at the time of the March 1968 
separation examination, the veteran checked that he had ear, 
nose, or throat trouble.  The reviewing examiner indicated 
that he had throat trouble.  The March 1968 objective 
separation examination report related audiological results 
that were not indicative of right or left ear hearing loss as 
defined by 38 C.F.R. § 3.385.  There were notations that the 
veteran's ears, eardrums, and eyes were normal.  

Post-service private and VA treatment records show treatment 
for bilateral hearing loss, tinnitus, nose problems, eye 
problems, and sinusitis.  

The veteran was afforded a VA nose, sinus, larynx, pharynx, 
scars, and facial injuries examination in December 2002.  It 
was noted that he complained of problems including drainage 
from his ears, hearing loss, tinnitus, occasional dizziness, 
a runny and stuffy nose, and a nasal obstruction.  Diagnoses 
were not specifically provided.  The examiner indicated that 
from reviewing the veteran's record, taking his history, and 
performing a physical examination, it was his opinion that 
the veteran had no service-related injury to his nose, facial 
bones, or sinuses, and that the problems he was complaining 
about were not service-related.  It was noted that the 
veteran did have allergic rhinitis.  The examiner noted that 
the veteran had a mass in the back of his nasopharynx which 
might be the reason for his headaches and that such was not 
service-related.  The examiner noted that the veteran should 
have a biopsy of the mass in the nasopharynx.  The examiner 
commented that the current problems that the veteran was 
having did not appear to be service-related.  The examiner 
noted, however, that he did not have the veteran's active 
duty record at that point in time.  

The Board observes that it is unclear what records the 
examiner had in providing his opinions at the time of the 
December 2002 examination.  Additionally, as specific 
diagnoses were not provided, it is difficult to determine 
what present disorders the veteran actually had at the time 
of the examination.  

A subsequent January 2003 statement from a VA physician noted 
that the veteran suffered from facial trauma (nasal fracture) 
while in service, which led to a nasoseptal deviation, right 
airway obstruction, and subsequently hypertrophic adenoids 
and chronic eustachian tube dysfunction.  The physician 
commented that, simply put, the nasal fracture triggered the 
start of a chain of events that caused chronic nose and ear 
disease, eventually resulting in right cholesteatoma (skin 
cyst eroding away the bony ossicles) and conductive hearing 
loss due to ossicular problems.  The Board notes that 
although the veteran suffered a facial injury during service, 
there is no specific evidence that he suffered a nasal 
fracture.  

An August 2003 VA examination report noted that the veteran 
had been seen in December 2002.  The examiner, again, did not 
provide diagnoses or specifically indicate that the veteran's 
claims folder had been reviewed.  The examiner commented that 
as he mentioned previously, he felt in the past that the 
veteran's ears, nose, and throat problems were not service-
related.  

An August 2003 VA eye examination report noted that there 
were no ophthalmic records available for review in the file 
provided.  The examiner diagnosed several eye problems.  The 
examiner commented that the veteran manifested no ophthalmic 
residuals from the June 1967 head trauma.  

A June 2004 statement from S. Noel, M.D., noted that she had 
reviewed the January 2003 statement from the VA physician.  
She stated that the veteran suffered right-sided facial and 
nasal fractures during service.  It was noted that since that 
time, he developed a problem with recurrent cholesteatoma as 
well as conductive hearing loss.  Dr. Noel stated that after 
a review of the records presented to her, she was in 
agreement with the VA physician that all of the veteran's 
current problems resulted from the injury while he was in the 
service.  

The Board notes that although the veteran was afforded VA 
examinations with essentially negative etiological opinions, 
the June 2003 statement from the VA physician and the June 
2004 statement from Dr. Noel were apparently not reviewed by 
the VA examiners.  Additionally, it is unclear whether any of 
the examiners had the veteran's entire claims file when 
providing their opinions and the December 2002 and August 
2003 VA examination reports did not specifically include 
diagnoses.  

It is the judgment of the Board that the duty to assist the 
veteran with his claims includes providing him with a VA 
examination with etiological opinions.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed sinusitis, 
residuals of a broken nose, residuals of 
an injury to the face with bilateral eye 
disorders, bilateral hearing loss, and 
tinnitus.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current 
hearing loss problems, sinus problems 
(including sinusitis), residuals of a 
broken nose, residuals of an injury to the 
face, eye problems, and any tinnitus.  

Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or great 
possibility) that any current hearing loss 
problems, sinus problems (including 
sinusitis), residuals of a broken nose, 
residuals of an injury to the face, eye 
problems, and any tinnitus, are 
etiologically related to the veteran's 
period of service.  The examiner should 
specifically comment as to whether any 
pre-service hearing loss or sinus problems 
(including sinusitis) were permanently 
worsened during his service.  The examiner 
should also comment on the January 2003 
statement from the VA physician and the 
June 2004 statement from Dr. Noel.  

2.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
sinusitis, to include as due to mustard 
gas; residuals of a broken nose; residuals 
of an injury to the face with bilateral 
eye disorders; bilateral hearing loss; and 
tinnitus.  If the claims are denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


